IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

 

Every
if -
me Key [pos

BILLINGS DIVISION APR 0 9 2020
Clerk, U S District Court
UNITED STATES OF AMERICA, a ae Biings
Case No. CR-19-67-BLG-SPW
Plaintiff,
wd, ORDER
MATTHEW STEPHEN HAYS,
Defendant.

 

 

Upon Defendant’s Unopposed Motion to Allow Sentencing Witnesses to
Appear via Telephone (Doc. 33), and good cause appearing therefore;

IT IS HEREBY ORDERED that the sentencing witnesses are allowed to
appear via telephone on Monday, April 20, 2020 at 9:30 a.m. The witnesses shall
call 1-877-336-1828, follow the prompts and enter the access code of 5803070.

The Clerk of Court is directed to notify counsel of the making of this Order.

DATED this day April, 2020.

an LL Le

SUSAN P. WATTERS
U.S. DISTRICT COURT JUDGE
